DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, with Claims 12-18 currently rejected and Claims 1-11 and 19-20 withdrawn from prosecution.

Election/Restrictions
Claims 1-11 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement (electing Group II, relating to Claims 12-18) in the reply filed on 7/30/2019.  The 06/06/2019 Restriction Requirement is made FINAL.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent Publication No. EP 2754600A1 (specifically FIGS. 1-2), which discloses:
Claim 12: An adjuster plug for a rack and pinion steering system (see annotated FIG. 2 below),1 comprising:
first adjuster plug end 6 and a second adjuster plug end (proximate 22; to be clear, the Office characterizes the second adjuster plug end as constituting the planar surface proximate reference numeral 22 and does not necessarily include a portion which is engaged with a flange of plug 23) along an axis Z, Z’, an entirety of the second adjuster plug end being planar, the first adjuster plug end 6 defines2 an adjuster plug engagement surface (chamfered surface above the O-ring shown between the adjuster plug and the housing), the adjuster plug engagement surface located at an axial location furthest from the second adjuster plug end and extending completely radially outwardly to an outer radial end of the adjuster plug body, the adjuster plug engagement surface being disposed in a nonparallel and a non-perpendicular relationship with respect to the second adjuster plug end, the adjuster plug engagement surface extending in the nonparallel and the non-perpendicular relationship continuously from the outer radial end to an inner radial end of the engagement surface.

    PNG
    media_image1.png
    617
    671
    media_image1.png
    Greyscale

Claim 13: The adjuster plug of claim 12, wherein the adjuster plug body defines a sealing recess (contains O-ring shown between the adjuster plug and the housing) that is disposed between the first adjuster plug end and the second adjuster plug end and extends towards the axis.
Claim 14: The adjuster plug of claim 12, wherein the adjuster plug body defines a first recess (holds the plug 23; i.e., a portion of the recess adjacent to the conical portion of plug 23, which is provided axially between the two plug ends) that axially extends from the first adjuster plug end towards the second adjuster plug end.
Claim 15: The adjuster plug of claim 14, wherein the adjuster plug body defines a second recess (holds the spring 24) that is disposed concentrically with the first recess and axially extends from the first adjuster plug end towards the second adjuster plug end.
Claim 16: The adjuster plug of claim 15, wherein a retainer (radial surface of second recess) is radially disposed between the first recess and the second recess.
Claim 17: The adjuster plug of claim 15, wherein the adjuster plug body defines a central opening (shown between spring 24 and plug 23) that extends through the second recess and axially extends towards the second adjuster plug end.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over European Patent Publication No. EP 2754600A1, in view of U.S. Patent Application Publication No. 2013/0068048 to Bareis.
Claim 18: EP 2754600A1 discloses the adjuster plug of claim 15, but does not disclose wherein the adjuster plug body defines a socket that extends from the second adjuster plug end towards the first adjuster plug end.
Bareis teaches a similar adjuster plug which includes an adjuster plug body defines a socket that extends from the second adjuster plug end towards the first adjuster plug end.  See FIG. 1 of Bareis.
It would have been obvious to those having ordinary skill in the art at the time of filing to modify the adjuster plug disclosed within EP 2754600A1 such that a socket extends from the .

Response to Arguments
Applicant's arguments filed 01/12/2021 have been considered but are not found to be persuasive.
Applicant argues that the “end [of Monnet] is clearly not planar along an entirety of the surface.”  The Office respectfully disagrees (see the characterization of Monnet above with regards to the rejection of Claim 12).

Conclusion
U.S. Patent Application Publication No. 2015/0166098 to Lingemann, U.S. Patent Application Publication No. 2015/0166097 to Lingemann, U.S. Patent Application Publication No. 2011/0193331 to Heo, U.S. Patent Application Publication No. 2008/0202271 to Heo, U.S. Patent Application Publication No. 2005/0150372 to Nguyen et al., U.S. Patent No. 7,487,984 to Lemont, Jr. et al., and U.S. Patent No. 4,788,878 to Morita et al. are cited, not relied upon, but are considered pertinent to Applicant’s disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
        
        In this case, the Office determines that the preamble does not limit the structure of the claim.
        
        2 The Office notes that Claim 12 does not recite wherein the “entire first adjuster plug end defines an axial plug engagement surface…”  Furthermore, the Office notes that “retainer 122” shown in, e.g., FIG. 2 of the drawings, constitutes part of the first adjuster plug end because it is axially aligned with “engagement surface 80.”  Thus, the Office does not believe the pending Application can be understood to disclose an entire first adjuster plug end which defines an axial plug engagement surface… that is (among other limitations) disposed in a nonparallel and a non-perpendicular relationship with respect to the second adjuster plug end.